This is an appeal from a decree of the circuit court of Cook county dismissing for want of equity appellant's bill of complaint praying that a sale of her real estate by the bailiff of the municipal court of Chicago under an execution issued out of that court on a judgment against her be set aside, at which sale appellee Hooper was the purchaser. The bill also prayed for an injunction to restrain Hooper from assigning the certificate of sale or obtaining a deed by reason of the sale. Appellant filed in this court, as a part of the transcript of the record of the circuit court, what appeared to be a certificate of the evidence on which the decree of the circuit court was based. This certificate was stricken from the record by this court on motion of appellees.
Appellant has assigned thirteen errors upon the record, all of which are based on matters contained in the purported certificate of evidence. The certificate of evidence having *Page 99 
been stricken from the record and there being no errors assigned upon the remaining record there is nothing here for this court to consider, and the decree of the circuit court must be affirmed.
Decree affirmed.